


Exhibit 10.8

 

Service Agreement under the Master Services Agreement

 

This AGREEMENT (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of August 7, 2014, is entered into by and among CIM
Service Provider, LLC (“CIM Service Provider”) and CIM Commercial Trust
Corporation (“CMCT”).

 

RECITALS:

 

Whereas CMCT, CIM Service Provider and the other parties thereto have executed a
Master Services Agreement, dated as of March 11, 2014 (as amended, modified or
supplemented from time to time, the “MSA”);

 

Whereas CIM Service Provider has provided certain services to CMCT and CMCT
wishes for CIM Service Provider to continue to provide such services to CMCT
under the MSA;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.

 

Section 1.                                           Services.

 

(a)                                 CMCT and CIM Service Provider agree that the
services that CIM Service Provider and/or its affiliates provided to CMCT from
March 11, 2014 to June 30, 2014 included the following services:

 

(i)                                     CMCT finance, accounting, financial
reporting and tax:  public company reporting, SOX compliance, internal audit
services, property-level general ledger accounting services, budgeting,
forecasting, financial planning and analytics, preparing and reviewing financial
statements, REIT tax compliance, real estate tax and tax advice;

 

(ii)                                  technology and IT Support:  information
technology controls (including) SOX related matters, system application control
and reporting and providing CMCT with general and technology support;

 

(iii)                               CMCT corporate communications and investor
relations:  managing CMCT’s website, handling inquiries from CMCT’s public
investors, assisting CMCT with internal and external presentations, designing
CMCT’s press strategies and drafting press releases;

 

(iv)                              insurance:  assisting CMCT with obtaining,
renewing and/or reviewing its insurance coverage;

 

(v)                                 legal:  assisting CMCT with legal and
compliance matters; and

 

(vi)                              human resources:  assisting CMCT with human
resources matters.

 

(b)                                 From and after June 30, 2014, CIM Service
Provider agrees that it will continue to provide the services described in
subsection (a) above to CMCT and such other services as may be agreed between
CIM Service Provider and CMCT.

 

(c)                                  CMCT and CIM Service Provider agree that
the services described under subsections (a) and (b) above do not and will not
constitute “Base Services” under the MSA but will constitute either
“Transactional Services” under Section 3.2 or Compensation Charges under
Section 5.2.1

 

1

--------------------------------------------------------------------------------


 

Section 2.                                           Payment.

 

(a)                                 For performing the services described in
Section 1(a) during the first quarter of 2014 (commencing on March 11, 2014),
CMCT agrees to pay CIM Service Provider $45,800.

 

(b)                                 For performing the services described in
Section 1(a) during the second quarter of 2014, CMCT agrees to pay CIM Service
Provider $244,200.

 

(c)                                  CIM Service Provider represents to CMCT
that the amounts described in subsections (a) and (b) above represent a
percentage of the actual salaries (and costs of fringe benefits) paid to
employees of CIM Service Provider and/or its affiliates that had performed the
services described in Section 1(a) based on the time spent by such employees in
performing such services.

 

(d)                                 For the services to be performed by CIM
Service Provider pursuant to Section 1(b),  CMCT agrees to pay CIM Service
Provider an amount determined in accordance with the methodology described in
subsection (c) above.  CIM Service Provider agrees to provide a schedule of all
services furnished by CIM Service Provider to CMCT pursuant to Section 1(b) no
later than 60 days after the end of each calendar quarter.

 

(e)                                  CIM Service Provider acknowledges and
agrees that any fees required to be paid by CMCT under this Agreement shall be
subject to the approval of the independent members of the Board of Directors of
CMCT (the “Independent Directors”).  CMCT agrees to (i) use its commercially
reasonable efforts to cause a meeting of the Independent Directors to occur not
less than quarterly to approve the payment of any amounts required under this
Agreement and (ii) pay CIM Service Provider as promptly as practicable after
approval of the Independent Directors.

 

Section 3.                                           Term.

 

(a)                                 Either party may terminate this Agreement at
any time upon not less than 60 days’ prior written notice.

 

Section 4.                                           The MSA.

 

(a)                                 The parties agree that this Agreement shall
be deemed to be a part of the MSA and the MSA shall apply to this Agreement
mutatis mutandis.  To the extent there is any inconsistency between the MSA and
this Agreement, the MSA shall be deemed to have been amended by this Agreement.

 

(b)                                 CMCT represents that the Independent
Directors have approved this Agreement.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned, intending to be legally bound
hereby, has executed this Agreement as of the date hereof.

 

 

 

CIM Commercial Trust Corporation

 

 

 

 

 

/s/ Jan S. Salit

 

Name: Jan S. Salit

 

Title: President

 

 

 

 

 

CIM Service Provider, LLC

 

 

 

 

 

/s/ Eric Rubenfeld

 

Name: Eric Rubenfeld

 

Title: Vice President and Secretary

 

3

--------------------------------------------------------------------------------
